Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 11/18/2022. Claims 32-44, 55-67 are pending in the case. Claims 32, 35-40, 43, 55-61, 63-66 are amended. Claims 32, 35 and 55 are independent claims. Claims 32-44, 55-67 are rejected.

Summary of claims
 3.	Claims 32-44, 55-67 are pending, 
	Claims 32, 35-40, 43, 55-61, 63-66 are amended,
	Claims 32, 35 and 55 are independent claims,
           Claims 32-44, 55-67 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 11/1/2022, with respect to the rejection(s) of claim(s) 32-44 and 55-67 under 103 have been fully considered and are not persuasive in view of new rejection ground(s).  
	Applicant argued on pages 12-16 that Ven teaches a permanent modification of the base schedule to accommodate user preferences and not disclose the time-shifted, clock-driven show for a defined time-shift interval at the expiration of which, the show resumes at the current time of day, as required by independent claims. Examiner respectfully disagrees. 
	In response, Ven clearly discloses a user may shift a base schedule by a selected number of hours ([0084]), specifically, a user may alter/modify the scheduled operation of a lighting device by overwriting a previously established base schedule temporarily, for example, checking for temporary modification of a lighting device according to a user override signal, such as may be received via one or more user input elements, examples of possible override signals may include activating or deactivating a lighting device, setting minimum or maximum intensity limits, changing color point or color temperature, and so on, and override signals may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer (time-shifted, clock-driven) associated with a lighting device or associated with a user input element ([0097]), please note the modified/altered/overridden setting is temporary and defined by a clock-driven timer, and the temporary modification may be maintained for a user-determined time interval, after the timeout, the temporary modification may end and the light device operations return to the base schedule, further, the light device operations of base schedule may automatically adjust its light output parameters  according to the geospatial position and the current date and time ([0064]).  In addition, Lundy (US 20150368967) is cited to expressly disclose when the override timeout period expires, the system controller may enter a mode to accommodate user preferences ([0067]).

Claim Objections
5.	Claim 35 is objected to because of the following informalities:  claim 35 recites “determine an time-shifted show time based on the received time-shift interval start command and the current time of day”, and “an” should change to “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 32-36, 38-42, 44, 55-56, 58-62, 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Antony Paul van de Ven (US Publication 20160286616 A1, hereinafter Ven), and in view of Stephen Lundy et al (US Publication 20150368967 A1, hereinafter Lundy).

As for independent claim 32, Ven discloses: A method for adjusting a respective parameter value of one or more parameters of an electrical load over a time-shifted interval based on a current time of day (Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date, and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information; [0097], a user may alter/modify the scheduled operation of a lighting device by overwriting a previously established base schedule temporarily, for example, checking for temporary modification of a lighting device according to a user override signal, such as may be received via one or more user input elements, examples of possible override signals may include activating or deactivating a lighting device, setting minimum or maximum intensity limits, changing color point or color temperature, and so on, and override signals may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer (time-shifted, clock-driven) associated with a lighting device or associated with a user input element), the one or more parameters comprising color temperature, intensity, spectrum, temperature, load state, volume, or position of a window covering (Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information), the method comprising: receiving an input comprising a request to time shift the show time backwards or forwards to a time-shifted show time measured with respect to the current time of day (Fig. 5, step 52, determine or increment date/time based on input; step54, modify base schedule per user preferred schedule based on input; [0064], the light device operations of base schedule may automatically adjust its light output parameters  according to the geospatial position and the current date and time; [0084], a user may shift a base schedule by a selected number of hours); determining the current time of day in response to receiving the input (Fig. 5, step 52, determine or increment date/time based on input); adjusting the show time backwards or forwards to the time-shifted show time (Fig. 5, step54, modify base schedule per user preferred schedule based on input; [0084], a user may shift a base schedule by a selected number of hours); determining each respective parameter value of the one or more parameters based on the time-shifted show time (Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date, and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information based on user inputs); and controlling the electrical load by adjusting each respective parameter value of the one or more parameters of the electrical load to the determined one or more parameter values (Abstract, brightness and/or spectral content of lighting device emissions may be adjusted intraday based on user inputs), and at the expiration of the time-shifted interval returning the one or more adjusted parameters of the electrical load to the one or more parameter values corresponding to the current time of day ([0097], a user may alter/modify the scheduled operation of a lighting device by overwriting a previously established base schedule temporarily, for example, checking for temporary modification of a lighting device according to a user override signal, such as may be received via one or more user input elements, examples of possible override signals may include activating or deactivating a lighting device, setting minimum or maximum intensity limits, changing color point or color temperature, and so on, and override signals may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer (time-shifted, clock-driven) associated with a lighting device or associated with a user input element, please note the modified/altered/overridden setting is temporary and defined by a clock-driven timer, and the temporary modification may be maintained for a user-determined time interval, after the timeout, the temporary modification may end and the light device operations return to the base schedule, further, [0064], the light device operations of base schedule may automatically adjust its light output parameters according to the geospatial position and the current date and time). 
Ven discloses temporarily overriding lighting device operation parameters and maintaining the temporary modification for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element, and after the timeout, the temporary modification may end and the light device operations return to the base schedule, the light device operations of base schedule may automatically adjust its light output parameters according to the geospatial position and the current date and time ([0064] and [0097]), in addition, Ven does not expressly disclose determining the expiration of the time-shifted interval, in an analogous art of automatically adjusting control system based on user input, Lundy discloses: at the expiration of the time-shifted interval returning the one or more adjusted parameters of the electrical load to the one or more parameter values corresponding to the current time of day ([0067], when the override timeout period expires, the system controller may enter a mode to accommodate user preferences);
Ven and Lundy are analogous arts because they are in the same field of endeavor, automatically controlling devices based on user input and the sensed data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Ven using the teachings of Lundy to clearly include at the expiration of the temporary override, controlling the device to enter an operation mode by user preference. It would provide Ven’s method with the enhanced capability of allowing user to temporarily adjusting light output parameters with more flexibility.

As for claim 33, Ven-Lundy discloses: wherein the input comprises an actuation of a button on a control device (Ven: [0112], the user interface may include an input mechanism, an input mechanism may include one or more of buttons, keys, keypads, touchscreens, or the like). As for claim 34, Ven-Lundy discloses: wherein the control device comprises one of: a system controller, a keypad device, a dimmer switch, a network device, a remote control, or a thermostat (Ven: [0112], the user interface may include an input mechanism, an input mechanism may include one or more of buttons, keys, keypads, touchscreens, or the like, an output mechanism may include one more LEDs, a display, or the like; [0073], a user input element may include or embody a remote controller arranged to communicate with a lighting device via an infrared, radio frequency, or other wireless signal type). As for independent claim 35, Ven discloses: A control device for controlling one or more parameter values of an electrical load over a time-shifted interval based ono a current time of day, wherein the one or more parameters each have a respective parameter value which changes over time (Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information; [0097], a user may alter/modify the scheduled operation of a lighting device by overwriting a previously established base schedule temporarily, for example, checking for temporary modification of a lighting device according to a user override signal, such as may be received via one or more user input elements, examples of possible override signals may include activating or deactivating a lighting device, setting minimum or maximum intensity limits, changing color point or color temperature, and so on, and override signals may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer (time-shifted, clock-driven) associated with a lighting device or associated with a user input element), the control device comprising: a communication circuit configured to communicate with an input device ([0073], a user input element may include or embody a remote controller arranged to communicate with a lighting device via an infrared, radio frequency, or other wireless signal type); a load control circuit for controlling the one or more parameters of the electrical load (Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information); a control circuit operably connected to the communication circuit and the load control circuit, wherein the control circuit is configured to: receive, via the communication circuit from the input device, a time-shift interval start command to time-shift the show time backwards or forwards to a time-shifted show time measured with respect to the current time of day (Fig. 5, step 54, modify base schedule per user preferred schedule based on input; [0084], a user may shift a base schedule by a selected number of hours); determine an time-shifted show time based on the received time-shift interval start command and the current time of day (Fig. 5, step 54, modify base schedule per user preferred schedule based on input; [0084], a user may shift a base schedule by a selected number of hours); adjust the show time to the time-shifted show time based on the determination such that the time-shifted show time does not equal the current time of day (Fig. 5, step 54, modify base schedule per user preferred schedule based on input; ([0097], a user may alter/modify the scheduled operation of a lighting device by overwriting a previously established base schedule temporarily, for example, checking for temporary modification of a lighting device according to a user override signal, such as may be received via one or more user input elements, examples of possible override signals may include activating or deactivating a lighting device, setting minimum or maximum intensity limits, changing color point or color temperature, and so on, and override signals may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer (time-shifted, clock-driven) associated with a lighting device or associated with a user input element, please note the modified/altered/overridden setting is temporary and defined by a clock-driven timer, and the temporary modification may be maintained for a user-determined time interval, after the timeout, the temporary modification may end and the light device operations return to the base schedule); determine each respective parameter value of the one or more parameters based on the time-shifted show time (Abstract, brightness and/or spectral content of lighting device emissions may be adjusted intraday based on user inputs); cause the load control circuit to control, in response to receiving the message, the electrical load by adjusting each respective parameter value of the one or more parameters to the determined respective parameter value (Abstract, brightness and/or spectral content of lighting device emissions may be adjusted intraday based on user inputs); responsive to expiration of the time-shifted interval, return the one or more adjusted parameters of the electrical load to the one or more parameter values corresponding to the current time of day ([0097], a user may alter/modify the scheduled operation of a lighting device by overwriting a previously established base schedule temporarily, for example, checking for temporary modification of a lighting device according to a user override signal, such as may be received via one or more user input elements, examples of possible override signals may include activating or deactivating a lighting device, setting minimum or maximum intensity limits, changing color point or color temperature, and so on, and override signals may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer (time-shifted, clock-driven) associated with a lighting device or associated with a user input element, please note the modified/altered/overridden setting is temporary and defined by a clock-driven timer, and the temporary modification may be maintained for a user-determined time interval, after the timeout, the temporary modification may end and the light device operations return to the base schedule, further, [0064], the light device operations of base schedule may automatically adjust its light output parameters according to the geospatial position and the current date and time). 
Ven discloses temporarily overriding lighting device operation parameters and maintaining the temporary modification for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element, and after the timeout, the temporary modification may end and the light device operations return to the base schedule, the light device operations of base schedule may automatically adjust its light output parameters according to the geospatial position and the current date and time ([0064] and [0097]), in addition, Ven does not expressly disclose determining the expiration of the time-shifted interval, in an analogous art of automatically adjusting control system based on user input, Lundy discloses: responsive to expiration of the time-shifted interval, return the one or more adjusted parameters of the electrical load to the one or more parameter values corresponding to the current time of day ([0067], when the override timeout period expires, the system controller may enter a mode to accommodate user preferences);
Ven and Lundy are analogous arts because they are in the same field of endeavor, automatically controlling devices based on user input and the sensed data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Ven using the teachings of Lundy to clearly include at the expiration of the temporary override, controlling the device to enter an operation mode by user preference. It would provide Ven’s method with the enhanced capability of allowing user to temporarily adjusting light output parameters with more flexibility.

As for claim 36, Ven-Lundy discloses: wherein to return the one or more adjusted parameters of the electrical load to the one or more parameter values corresponding to the current time of day, the control circuit to further: determine whether the time-shifted interval has expired; and reset the show time to equal the current time of  day based on the determination that the time-shifted interval has expired (Ven: [0097], a user may alter/modify the scheduled operation of a lighting device by overwriting a previously established base schedule temporarily, for example, checking for temporary modification of a lighting device according to a user override signal, such as may be received via one or more user input elements, examples of possible override signals may include activating or deactivating a lighting device, setting minimum or maximum intensity limits, changing color point or color temperature, and so on, and override signals may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer (time-shifted, clock-driven) associated with a lighting device or associated with a user input element, please note the modified/altered/overridden setting is temporary and defined by a clock-driven timer, and the temporary modification may be maintained for a user-determined time interval, after the timeout, the temporary modification may end and the light device operations return to the base schedule, further, [0064], the light device operations of base schedule may automatically adjust its light output parameters according to the geospatial position and the current date and time; Lundy: [0067], when the override timeout period expires, the system controller may enter a mode to accommodate user preferences). As for claim 38, Ven-Lundy discloses: compare the current time of day to a time-shift reset time; determine that the time-shifted interval has expired when the current time of day is greater than or equal to the time-shift reset time (Ven: [0097], override signals may be implemented in a substantially instantaneous manner and may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element; Lundy: [0067], when the override timeout period expires, the system controller may enter a mode to accommodate user preferences). As for claim 39, Ven-Lundy discloses: wherein to determine whether to reset the time-shifted show time to the current time of day, the control circuit to further: receive, via the communication circuit, a time-shift interval end command; and determine that the time-shifted interval has expired responsive to receipt of the time-shift interval end command (Ven: [0097], override signals may be implemented in a substantially instantaneous manner and may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element; Lundy: [0067], when the override timeout period expires, the system controller may enter a mode to accommodate user preferences). As for claim 40, Ven-Lundy discloses: wherein the time-shift interval end command comprises a scene or show command transmitted in response to an actuation of a second button on the input device, wherein the scene or show command corresponds to at least one static parameter value (Ven: Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date, and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information; [0074] and [0112], one or more buttons, sliders, dials, touchpads, or the like to receive input signals from a user; Lundy: [0035], an actuation of one or more buttons of the battery-powered remote control device; [0151], the control circuit may be operable to receive an button press from a user on the network device for making a selection or performing other functionality). As for claim 41, Ven-Lundy discloses: wherein the input device comprises one of: a system controller, a keypad device, a dimmer switch, a network device, a remote control, or a thermostat (Ven: [0112], the user interface may include an input mechanism, an input mechanism may include one or more of buttons, keys, keypads, touchscreens, or the like, an output mechanism may include one more LEDs, a display, or the like; [0073], a user input element may include or embody a remote controller arranged to communicate with a lighting device via an infrared, radio frequency, or other wireless signal type). As for claim 42, Ven-Lundy discloses: wherein the one or more parameters of the electrical load comprise one or more of: color temperature, intensity, spectrum, temperature, load state, volume, or position of a window covering (Ven: Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information). As for claim 44, Ven-Lundy discloses: wherein the communication circuit of the load control device is configured to receive the command via a wireless protocol comprising one of: Wi-Fi, Thread, Bluetooth, ZigBee, or a proprietary protocol (Ven: [0067], a signal may be received via WiFi, ZigBee, Bluetooth, infrared, modulated light, audio tone, Ethernet, or another wired or wireless connection). 45-54. (canceled) As per Claim 55, it recites features that are substantially same as those features claimed by Claim 35, thus the rationales for rejecting Claim 35 are incorporated herein.

As per Claim 56, it recites features that are substantially same as those features claimed by Claim 36, thus the rationales for rejecting Claim 36 are incorporated herein.

As per Claim 58, it recites features that are substantially same as those features claimed by Claim 38, thus the rationales for rejecting Claim 38 are incorporated herein.

As per Claim 59, it recites features that are substantially same as those features claimed by Claim 39, thus the rationales for rejecting Claim 39 are incorporated herein.
As per Claim 60, it recites features that are substantially same as those features claimed by Claim 40, thus the rationales for rejecting Claim 40 are incorporated herein.

As per Claim 61, it recites features that are substantially same as those features claimed by Claim 41, thus the rationales for rejecting Claim 41 are incorporated herein.
As per Claim 62, it recites features that are substantially same as those features claimed by Claim 42, thus the rationales for rejecting Claim 42 are incorporated herein.

As for claim 64, Ven-Lundy discloses: wherein the instructions that cause the electrical load controller control circuitry to receive the input that includes the data indicative of the time-shift interval start command to change the show time further cause the control circuitry to: receive the input that includes the data indicative of the time-shift interval command to change the show time via a clock adjustment on a graphical user interface of a network device (Ven: [0097], override signals may be implemented in a substantially instantaneous manner and may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element). As per Claim 65, it recites features that are substantially same as those features claimed by Claim 44, thus the rationales for rejecting Claim 44 are incorporated herein.
As for claim 66, Ven-Lundy discloses: wherein the instructions, when executed by the electrical load controller control circuitry, further cause the control circuitry to: transition each respective value of one or more parameters of a second electrical load operatively coupled to the electrical load controller to a value corresponding to the show time, wherein the show time initially corresponds to a current time of day; determine a respective adjusted value of each of the one or more parameters of the second electrical load at the time-shifted show time; and transition each respective value of the one or more parameters of the second electrical load to the determined respective adjusted value (Ven: Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information). As for claim 67, Ven-Lundy discloses: wherein the instructions that cause the electrical load controller control circuitry to transition each respective value of the one or more parameters of the electrical load device operatively coupled to the electrical load controller further cause the control circuitry to: transition each respective value of the one or more parameters of the electrical load device that includes a lighting control device; and wherein the instructions that cause the electrical load controller control circuitry to transition each respective value of the one or more parameters of the second electrical load operatively coupled to the electrical load controller further cause the control circuitry to: transition each respective value of the one or more parameters of the second electrical load device that includes at least one of: a motorized window treatment, a thermostat, an audio device, or a television (Ven: [0059], a lighting device can be a device which illuminates an area or volume, e.g., a structure … a remote audio device, a remote video device, a window).

7.	Claims 37, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Ven and Lundy as applied on claims 35 and 55, and further in view of Carlos Restrepo (US Publication 20140077707 Al, hereinafter Restrepo)

As for claim 37, Ven-Lundy discloses: wherein the control circuit is further configured to: begin a time-shift timer in response to adjusting the show time to the time-shifted show time (Ven: [0084]: a user may shift a base schedule by a selected number of hours; [0097], override signals may be implemented in a substantially instantaneous manner and may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element); and wherein to determine whether the time-shifted show time has expired (Ven: [0097], override signals may be implemented in a substantially instantaneous manner and may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element; Lundy: when the override timeout period expires, the system controller may enter a mode to accommodate user preferences), but Ven-Lundy does not clearly disclose comparing the timer to a threshold, in another analogous art of controlling lighting device based on user input, Restrepo expressly discloses: the control circuit is configured to: compare the time-shift timer to a threshold; and determine that the time-shifted interval has expired when the time-shift timer is equal to or exceeds the threshold ([0106], a determination is made as to whether a maximum run time threshold has been exceeded, the dimmer determination engine determines whether the maximum run time threshold has been exceeded, the determination is based on a run time reading kept by the timer and sent to the dimmer determination engine, the dimmer determination engine then compares the run time reading received from the timer and compares the run time reading with the maximum run time threshold). Ven and Lundy and Restrepo are analogous arts because they are in the same field of endeavor, automatically controlling light device based on user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Ven-Lundy using the teachings of Restrepo to clearly include making determination by comparing timer to a threshold. It would provide Ven’s method with the enhanced capability of allowing user to manage lighting device with timeout setting.
As per Claim 57, it recites features that are substantially same as those features claimed by Claim 37, thus the rationales for rejecting Claim 37 are incorporated herein.

8.	Claims 43, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Ven and Lundy as applied on claims 35 and 55, and further in view of Rhodes Baker et al (US Publication 20180228006 A1, hereinafter Baker).

As for claim 43, Ven-Lundy discloses: wherein the time-shift interval start command includes one of: a designated advance time value to shift the time-shift interval start to a point in the current show before the current time of day; or a designated start time value to shift the time-shift interval start to a point in the current show (Ven: [0084], a user may shift a base schedule by a selected number of hours), but does not clearly disclose a designated delay time value, in another analogous art of controlling lighting device, Baker discloses: a designated delay time value to shift the time-shift interval start to a location in the current show after the current time of day ([0035], the user may adjust operational settings including a delay time).
Ven and Lundy and Baker are analogous arts because they are in the same field of endeavor, automatically controlling light device based on user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Ven-Lundy using the teachings of Baker to clearly include input a delay time setting. It would provide Ven’s method with the enhanced capability of allowing user to manage lighting device with more flexible setting.
As per Claim 63, it recites features that are substantially same as those features claimed by Claim 43, thus the rationales for rejecting Claim 43 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171